    Case: 1:21-cv-00022-TSB-KLL Doc #: 21 Filed: 08/31/21 Page: 1 of 2 PAGEID #: 285




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    CHRISTOPHER M. MAGEE,                      :      Case No. 1:21-cv-22
                                               :
          Plaintiff,                           :      Judge Timothy S. Black
                                               :
    vs.                                        :      Magistrate Judge Karen L. Litkovitz
                                               :
    UNION TOWNSHIP POLICE                      :
    DEPARTMENT, et al.,                        :
                                               :
           Defendants.                         :

                            DECISION AND ENTRY
                ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 10)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. 28 U.S.C. § 636(b). Pursuant to such

reference, the Magistrate Judge reviewed the pleadings filed with this Court and, on

March 18, 2021, submitted a Report and Recommendation. (Doc. 10). No objections

were filed, and the time for filing objections has expired. 1

          The Court has reviewed the Report and Recommendation, is satisfied that there is

nothing clearly erroneous or contrary to law on the face of the record, and accepts the

Magistrate Judge’s recommendation. Fed. R. Civ. P. 72.

          Accordingly:

          1.    The Report and Recommendation (Doc 10) is hereby ADOPTED; and


1
 On April 30, 2021, Plaintiff filed an Amended Civil Cover Sheet. (Doc. 14). The cover sheet
does not include the Union Township Police Department or Ofc K-9 Havok, tending to show that
Plaintiff does not oppose the Magistrate Judge’s Report and Recommendation.
Case: 1:21-cv-00022-TSB-KLL Doc #: 21 Filed: 08/31/21 Page: 2 of 2 PAGEID #: 286




        2.   The complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
             §§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of plaintiff’s
             excessive force claims against defendants Holden, Torok, Joehnk, and
             Disbennett.

        3.   Defendants Union Township Police Department and Ofc K-9 Havok are
             terminated from this action.

        4.   Plaintiff’s motion to be excused (Doc. 8) and Defendants’ motion to
             dismiss (Doc. 16) remain pending.

        IT IS SO ORDERED.

Date:    8/31/2021                                         s/Timothy S. Black
                                                         Timothy S. Black
                                                         United States District Judge




                                          2
